IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                    Nos. 97-20433 c/w 97-20434
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KENNETH WAYNE CLEMMENS,
also known as Kenneth Wayne Clemens,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. H-97-CV-1362
                        - - - - - - - - - -
                           June 17, 1998
Before DAVIS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kenneth Wayne Clemmens appeals from the district court’s

order denying his motion made pursuant to 28 U.S.C. § 2255.     He

argues that the district court erred in dismissing his motion

without requiring the Government to file a pleading in response

or order an evidentiary hearing.   We have reviewed the record and

the district court’s opinion and determine that Clemmens’

allegations fail to surmount the “formidable barrier” presented

by his open-court assertions at the sentencing hearing and his

plea agreement.   An evidentiary hearing was not required.     See


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 97-20433, 97-20434
                               -2-

United States v. Smith, 915 F.2d 959, 964 (5th Cir. 1990).

     AFFIRMED.